IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT HALL,                            : No. 554 EAL 2017
                                        :
                   Petitioner           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
             v.                         :
                                        :
                                        :
DET. BRIAN PETERS,                      :
                                        :
                   Respondent           :


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2018, the Petition for Allowance of Appeal is

DENIED.